COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samuel J. Prater, M.D. and Krista G. Handyside, M.D. v. Telicia
                          Owens

Appellate case number:    01-21-00264-CV

Trial court case number: 2012-07534

Trial court:              152nd District Court of Harris County

         Appellants, Samuel J. Prater, M.D. and Krista G. Handyside, M.D., have filed a notice of
appeal of the trial court’s order signed on May 12, 2021. On June 1, 2021, the Clerk of this Court
notified appellants that the court reporter responsible for preparing the reporter’s record had not
filed a reporter’s record because appellants had not requested a reporter’s record and not paid, or
made arrangements to pay, the fee for preparation of the reporter’s record. On June 11, 2021,
appellants’ counsel notified the Clerk that appellants had requested a reporter’s record, and on
June 30, 2021, appellants’ counsel notified the Clerk that they had paid the fee for preparation of
the reporter’s record that same day.
        Accordingly, the reporter’s record is due to be filed no later than 30 days from the date
of this order. See TEX. R. APP. P. 35.3(b), (c).

       It is so ORDERED.

Judge’s signature: ______/s/ Julie Countiss______
                    Acting individually       Acting for the Court

Date: ___July 13, 2021_____